             Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.1 Page 1 of 32
AO 106 (Rev. 04/10) Application for a Search Warrant                                                                FILED
                                       UNITED STATES DISTRICT COUF T                                                  JAN 1 8 2019          II
                                                                     for the                                                                J
                                                                                                            CU::HK US C!Sl f-ilCf COUR r
                                                          Southern District of California                SOUIHEHN UISTHICI Of- CAL!f-ORNIA
                                                                                                         BY                                DEPUTY

              In the Matter of the Search of                              )
         (Briefly describe the property to be searched                    )
          or identify the person by name and address)                                 Case No.
                                                                          )
                                                                          )
  Black Samsung CDMA-SM-928V Galaxy S6 Edge+                              )
                                                                          )
                                                                                                   19MJo252
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prppertv. (Q be, searched qnd ~ive its location)·
  ;:,ee "Attacnment A lnerem incorporated by reference)


located in the              Southern                District of   ~~~~~~~~~~~~
                                                                              California          , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B (herein incorporated by reference)


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 ~property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                             Offense Description
        18 USC 2251, 2252, 2252A                     Sexual Exploitation of Children, Certain Offenses Related to Material Involving the
                                                     Sexual Exploitation of Children, Certain Activities Relating to Material Constituting
                                                     or Containing Child Pornography
          The ~pplication is based on these facts:
        See Affidavit (herein incorporated by reference)


           ~ Continued on the attached sheet.
           0 Delayed notice of       days (give exact ending date if more than 30 days:                                   ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                               /lJµdufi!/k.£
                                                                                           Special Agent Michelle Hart, FBI
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                                Honorable Linda Lopez, U.S. Magistrate Judge
                                                                                                 Printed name and title
         Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.2 Page 2 of 32




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Michelle E. Hart, being duly sworn, hereby state as follows:
 3                                   INTRODUCTION
 4         1.     I am a Special Agent (SA) with the Federal Bureau of Investigatio
 5   (FBI), and have been so employed since July 2015. I am currently assigned to th
 6   Violent Crimes Squad of the San Diego Field Office, where I primarily investigat
 7   crimes concerning child exploitation and the receipt, possession, production
 8   advertisement, and transmission of child pornography.
 9         2.     My experience as an FBI Agent has included the investigation of case
10   involving the use of computers and the Internet to commit crimes. I have receive
11   training and gained experience in interviewing and interrogation techniques, arres
12   procedures, search warrant applications, the execution of searches and seizures
13   computer    cnmes,    computer     evidence    identification,   child   pornograph
14   identification, computer evidence seizure and processing, and various other crimina
15   laws and procedures. I have personally participated in the execution of searc
16   warrants involving the search and seizure of computer equipment.
17         3.     I make this affidavit in support of an application by the United State
18   of America for a search warrant for a Black Samsung CDMA-SM-928V Galaxy S
19   Edge+ (Target Phone), as described in Attachment A, currently located the Sa
20   Diego Regional Computer Forensics Laboratory (RCFL), 10385 Vista Sorrent
21   Parkway, San Diego, CA 92121, in the Southern District of California, to search fo
22   items that constitute evidence, fruits, and instrumentalities of violations of federa
23   criminal law, namely, 18 U.S.C. §§ 2251, 2252, and 2252A, as further described i
24   Attachment B.
25         4.     The information set forth in this affidavit is based on my own persona
26   knowledge, knowledge obtained from other individuals during my participation i
27   this investigation, including other law enforcement officers, my review o

                                               1
         Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.3 Page 3 of 32




 1   documents and computer records related to this investigation, communications wit
 2   others who have personal knowledge of the events and circumstances describe
 3   herein, and information gained through my training and experience. Because thi
 4   affidavit is submitted for the limited purpose of establishing probable cause i
 5   support of the application for a search warrant for the Target Phone, it does not se
 6   forth each and every fact that I or others have learned during the course of thi
 7   investigation.
 8                    FACTS IN SUPPORT OF PROBABLE CAUSE
 9         5.     On March 14, 2018, at approximately 4:20 PM, a La Mesa Polic
1O Department (LMPD) Officer took an initial crime report of possible production o
11   child pornography. The night before the report was taken, MV-1, a five-year old
12   told her mother that she did not like KARL ROBERT HEUSNER (HEUSNER
13   because he had "opened her underwear and taken pictures of her 'nene' ." MV-1
14   uses the term "nene" to refer to her genitals. At the time of the disclosure, MV-1'
15   father was listening from around the comer.
16         6.     According to her father, HEUSNER babysits MV-1 about once a mont
17   at his home in La Mesa, California, which was located in the Southern District o
18   Califomia.
19         7.     On March 15, 2018, MV-1 was forensically interviewed at Rad
20   Children's Chadwick Center. The interview was recorded on CCTV and the LMP
21   Detective assigned to the investigation observed the interview from an adjacen
22   v1ewmg room.
23         8.     During the forensic interview, MV-1 was able to distinguish no
24   knowing the answer to a question asked by the interviewer and was also able t
25   correct the interviewer when she made a verbal mistake. She also agreed to tell th
26   truth to the interviewer and only talk about events that actually happened. MV-1
27   disclosed that HEUSNER "takes off her clothes sometimes" and said tha

                                              2
         Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.4 Page 4 of 32




 1   HEUNSER had taken pictures of her on two different occasions. She explained tha
 2   she was in HEUSNER'S bedroom when he took off her clothes. MV-1 explaine
 3   that HEUSNER gave her treats after he was "trying to get a picture of her private.'
 4   MV-1 told him no, but later stated that HEUSNER did not listen and he still took
 5   picture of her privates with his phone. MV-1 described the phone as having a cat o
 6   the back, and stated HEUSNER only has one phone. When the forensic interviewe
 7   asked MV-1 which body part HEUSNER photographed, she placed it in her lap, an
 8   stated, "my nene private." MV-1 stated that HEUSNER took pictures of her privat
 9   on two occasions. She stated that HEUSNER also took a picture of her leg bone an
1O hand bone. MV-1 stated that HEUSNER did not take a picture of any other of he
11   privates, nor tried to do anything else to her privates.
12         9.     On March 15, 2018, a Superior Court of California Judge authorize
13   the search of HEUSNER' S residence, person, and vehicles. Later that same day
14   LMPD Detectives executed the search warrant at HEUSNER' S residence. Durin
15   the search, the Target Phone, two laptops, a video camera, compact discs, VH
16   tapes, floppy disks, a tablet, and two hard drives were seized as evidence in th
17   investigation.
18          10.   During the execution of the search warrant, HEUSNER participated i
19   a brief non-custodial interview on scene. HEUSNER claimed that he had not viewe
20   child pornography, taken any pornographic pictures of children, or possessed an
21   child pornography. HEUSNER provided the interviewing Detective with the unloc
22   pattern for the Target Phone.
23          11.   On March 21, 2018, a Superior Court of California Judge authorize
24   the search of the electronic items seized during the execution of the previous searc
25   warrant. On March 22, 2018 at approximately 3 :00 PM, the LMPD Detectiv
26   executed the search warrant at the San Diego Regional Computer Forensic
27   Laboratory (RCFL). Prior to downloading the Target Phone, the LMPD Detectiv

                                                3
         Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.5 Page 5 of 32




 1   initiated a preview of the phone using the unlock pattern HEUSNER had previous!
 2   provided to the Detective. In the Google Photos application on the phone, th
 3   Detective observed three images of a nude prepubescent female. In one of th
 4   images, the prepubescent female's face was visible and she was lying back with
 5   shirt on, no clothing below her waist, with her legs spread open and her genitalia i
 6   clearly visible, displayed in a lewd and lascivious manner, to the camera. The LMP
 7   Detective recognized the prepubescent female as MV-1. The LMPD Detectiv
 8   immediately left the San Diego RCFL and arrested HEUSNER at his residence.
 9   HEUSNER was charged with violation of California Penal Code (PC) Section
1O 311.1 (A) - send/sell obscene matter depicting minor, and 311.11 (A) - possess/et
11   obscene matter of minor in sexual act.
12           12.   On March 23, 2018, the LMPD Detective re-accessed the Targe
13   Phone and located the three images described above. The LMPD Detective too
14   screenshots of the phone's display to document the images as shown on March 23
15   2018.     I have reviewed the images documented by the LMPD Detective an
16   determined they constitute child pornography as defined in 18 U.S.C. § 2256. Th
17   detective also took a screenshot, which displayed thumbnail images of photos on th
18   phone. Based on the screenshot, all three photos appear to have been taken o
19   Saturday, March 3.
20           13.   On March 28, 2018, the LMPD Detective took the Target Phone to
21   member of the San Diego Internet Crimes Against Children Task Force to have i
22   wexamined. The Task Force Officer downloaded the data from the Target Phon
23   using a Cellebrite device and provided the Target Phone and a disk containing
24   copy of the Cellebrite results to the LMPD Detective.
25           14.   On April 2, 2018, the LMPD Detective accessed the Target Phone t
26   continue examining it for additional evidence. The LMPD Detective enabled WiF.
27   access and connected to a network in order to determine what Google email accoun

                                              4
         Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.6 Page 6 of 32




 1   was associated with the Google Photos application folder where the pornographi
 2   images       of    S.A.   were   initially   located.   The     email   address
 3   "sdkaliguy619@gmail.com. The LMPD Detective then placed the Target Phon
 4   back on airplane mode thereby disabling the phone's access to the internet. Whe
 5   the Detective attempted to relocate the pornographic images of the minor victim i
 6   the Google Photos application folder, the photos were no longer present.
 7   preservation letter was sent to Google Inc. on April 3, 2018.
 8          15.        On April 26, 2018, HEUSNER was arrested on a federal complain
 9   charging him with violating 18 U.S.C. § 2251(a), sexual exploitation of children.
1O One May 31, 2018, HEUSNER waived indictment and was charged in a one-coun
11   information with violating 18 U.S.C. § 2251(a), 18CR2658-BTM.
12          16. On May 18, 2018, a federal search warrant was served on Google LL
13   for all subscriber and/or user information, all electronic mail, images, message
14   histories, buddy lists, profiles, address books, chat logs, methods of payment
15   detailed billing records, Internet Protocol (IP) logs, transactional data and any othe
16   files associated with the email account sdkailguy6 l 9@gmail.com from March 1
17   201 7 to the present.
18          17.        On May 21, 2018, Google LLC responded to the search warrant an
19   provided account information and content associated with email accoun
20   sdkaliguy619@gmail.com.
21          18.        On May 24, 2018, I reviewed the Google search warrant return an
22   located the three images described above. Based on the file names, the image
23   appear to have been taken on March 3, 2018.
24          19.        Based on my training and experience, I know that the San Dieg
25   Regional Computer Forensics Laboratory (RCFL) makes highly trained digita
26   forensic examiners available to support federal, state, and local investigations in th
27   San Diego area for impartial and objective analysis of digital evidence.

                                                  5
          Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.7 Page 7 of 32




 1          20.   In conversations with other Agents and RCFL experts, I have been tol
 2   that the RCFL has additional tools beyond Cellebrite, which would likely identif
 3   and extract additional information stored on the Target Phone. Although th
 4   original forensic analysis using Cellebrite provided relevant investigative material
 5   RCFL experts have informed me that a Cellebrite search alone does not provide a
 6   in-depth analysis of all of the information forensically available from the Targe
 7   Phone. For example, Cellebrite may not capture all of the items deleted from
 8   phone. Data deleted from phones has the potential to be recovered upon deepe
 9   examination by trained forensic experts. Deleted data, in many instances, remain
10   in the phone's storage, waiting to be overwritten by new data being stored to th
11   device.
12         21.    On June 13, 2018, the Honorable Karen S. Crawford, US Magistrat
13   Judge, signed a federal search warrant (18MJ3272), herein attached as Exhibit 1, t
14   examine the Target Phone. On June 13, 2018, I submitted the Target Phone and
15   copy of the search warrant to the RCFL. On September 18, 2018, I received an emai
16   from an RCFL examiner who stated that due to a significant backlog, the Targe
17   Phone had not been examined within the 90 day time period specified in the warrant.
18   As a result, this request is being made to obtain new legal authority to examine th
19   Target Phone.
20          22.   Based on the aforementioned facts set forth in this affidavit, it i
21   believed that the Target Phone contains evidence that the user produced, possessed
22   and eventually deleted pornographic images of the minor victim. I am therefor
23   requesting a warrant, so an RCFL expert or other trained law enforcement agent ca
24   forensically examine the Target Phone for evidence, fruits and instrumentalities
25   both present and deleted, as further described in Attachment B.
26   II
27   II

                                              6
         Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.8 Page 8 of 32




 1                     CHARACTERISTICS OF INDIVIDUALS WHO
 2                          SEXUALLY EXPLOIT CHILDREN
 3         23.    As a result of my training and experience in child sexual exploitatio
 4   and child pornography investigations, and the training and experience of other la
 5   enforcement officers with whom I have had discussions, there are certai
 6   characteristics common to individuals involved in the sexual exploitation o
 7   children:
 8                a.     Individuals who sexually exploit children may receive sexua
 9   gratification, stimulation, and satisfaction from contact with children; or fro
10   fantasies they may have viewing children engaged in sexual activity or in sexuall
11   suggestive poses, such as in person, in photographs, or other visual media; or fro
12   literature describing such activity.
13                b.     Individuals who sexually exploit children may collect sexuall
14   explicit or suggestive materials and oftentimes use these materials for their o
15   sexual arousal and gratification. Furthermore, they may use these materials to lowe
16   the inhibitions of children they are attempting to seduce, to arouse the selected chil
17   partner, or to demonstrate the desired sexual acts. Many of these communication
18   are done online via email or instant messaging.
19                c.     Individuals who sexually exploit children almost always posses
20   and maintain their "hard copies" of child pornographic material and other images o
21   children used in their sexual exploitation, that is, their pictures, films, videos
22   correspondence, mailing lists, etc., in the privacy and security of their home or secur
23   online accounts. These individuals typically retain this information for many years.
24                d.     Likewise, individuals who sexually exploit children ofte
25   maintain their child pornography, other images of children, and discussions abou
26   the sexual exploitation of children in a safe, secure and private environment, such a
27   an online account, computer, cellular phone, or in their residence. These collection

                                                7
         Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.9 Page 9 of 32




 1   are often maintained for several years and are kept accessible, to enable the collecto
 2   to view this material, which is valued highly.
 3                    e.   Individuals who sexually exploit children often correspond wit
 4   and/or meet others to share information and materials; are rarely able to complete!
 5   destroy correspondence from other child pornography distributors/collectors;
 6   conceal correspondence as they do their sexually explicit material; and ofte
 7   maintain lists of names, addresses, and telephone numbers of individuals with who
 8   they have been in contact and who share the same interests in child pornography o
 9   the sexual exploitation of children.
10                    f.   Individuals who sexually exploit children prefer not to b
11   without their child pornography and other images of children for any prolonged tim
12   period. Storage of this content in email accounts or cloud-based storage account
13   gives the offender the ability to access it from any computer.
14                    g.   Oftentimes, individuals who sexually exploit children wil
15   download and store images and communications of children they know or wit
16   whom they have communicated.             These images many not necessarily b
17   pornographic or obscene in nature, however they are often used for their own sexua
18   gratification.
19          24.       Email and social media users, to include individuals who sexuall
20   exploit children, often save online messages for extended periods of time. Thi
21   information is usually saved automatically for the convenience of users. During th
22   course of my investigative duties, I have reviewed dozens of email and social medi
23   accounts, many of which contain messages that date back to the creation of th
24   account.     Furthermore, online users communicating with other like-minde
25   individuals often save messages so they can keep track of communications and easil
26   re-contact each other.
27

                                                8
        Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.10 Page 10 of 32




 1         25.    Based on the foregoing information, there is reason to believe evidenc
 2   and instrumentalities pertaining to violations of federal criminal law, namely, 18
 3   U.S.C. §§ 2251, 2252, and 2252A, by HEUSNER exists on the Target Phone.
 4   PROCEDURES FOR ELECTRONICALLY STORED INFORMATION ON
 5                                    CELL PHONES
 6         26.    It is not possible to determine the nature and types of services to whic
 7   the device is subscribed and the nature of the data stored on the device until on
 8   accesses the device. Cellular devices today can be simple cellular telephones an
 9   text message devices, can include cameras, can serve as personal digital assistant
1O and have functions such as calendars and full address books can be mini-computer
11   allowing for electronic mail services, web services, and rudimentary wor
12   processing. An increasing number of cellular service providers now allow for thei
13   subscribers to access their device over the internet and remotely destroy all of th
14   data contained in the device. For that reason, the device may only be powered in
15   secure environment or, if possible, started in "flight mode" which disables access t
16   the network. Unlike typical computers, many cellular telephones do not have har
17   drives or hard drive equivalents and store information in volatile memory within th
18   device or in memory cards inserted into the device. Current technology provide
19   some solutions for acquiring some of the data stored in some cellular telephon
20   models using forensic hardware and software.          Even if some of the store
21   information on the device may be acquired forensically, not all of the data subject t
22   seizure may be so acquired.      For devices that are not subject to forensic dat
23   acquisition or that have potentially relevant data stored that is not subject to sue
24   acquisition, the examiner must inspect the device manually and record the proces
25   and the results using digital photography. This process is time intensive and ma
26   take weeks or longer.
27

                                               9
        Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.11 Page 11 of 32




 1         27.    Following the issuance of this warrant, I will collect the Target Phon
 2   and subject it to analysis. All forensic analysis of the data contained within th
 3   telephone and its memory cards will employ search protocols directed exclusive!
 4   to the identification and extraction of data within the scope of this warrant.
 5         28.    Based on the foregoing, identifying and extracting data subject t
 6   seizure pursuant to this warrant may require a range of data analysis techniques
 7   including manual review, and consequently, may take weeks or months.             Th
 8   personnel conducting the identification and extraction of data will complete th
 9   analysis within ninety (90) days, absent further application to this court.
10                  GENUINE RISK OF DESTRUCTION OF DATA
11         29.    Based upon my experience and training, and the experience and trainin
12   of other agents with whom I have communicated, electronically stored data can b
13   permanently deleted or modified by users possessing basic computer skills. In thi
14   case, only if the subjects receive advance warning of the execution of this warrant
15   will there be a genuine risk of destruction of evidence.
16                       PRIOR ATTEMPTS TO OBTAIN DATA
17         30.    Other than as described above, the United States has not attempted t
18   obtain this data by other means.
19                                      CONCLUSION
20         31.    Based on the foregoing, I believe there is probable cause to believ
21   items that constitute evidence and instrumentalities of violations of federal crimina
22   law, namely, 18 U.S.C. §§ 2251, 2252, and 2252A, as described in Attachment B
23   will be found at the properties to be searched, as provided in Attachment A.
24
25
                                                    Michelle E. Hart
26                                                  Special Agent
                                                    Federal Bureau of Investigation
27

                                               10
       Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.12 Page 12 of 32




 1   Subscribed and sworn before me this   l8    day of January, 2019.
 2
 3
                                                   E LINDA LOPEZ
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                            11
     Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.13 Page 13 of 32




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
          EXHIBIT 1
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                       12
             Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.14 Page 14 of 32

AO 106 (Rev. 04/10) Application for a Search Warrant




                                                                          for the
                                                              Southern District of California

               In the Matter of the Search of                                )
          (Briefly describe the property to be searched                     ")
           or identifj; the person by name and address)                                  Case No.
                                                                             )
                                                                             )
                                                                             )
                                                                                                        18MJ3272
   Black Samsung CDMA-SM-928V Galaxy S6 Edge+
                                                                             )

                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifj; the person or describe the
prf)JJerty,. to be, searched qnd Riv.e its location)·                 .
  ~ee   Attacnment A therein incorporated by reference)


located in the                Southern                  District of              California          , there is now concealed (identifj; the
                     ~-------                                         -----------~

person or describe ihe property to be seized):
  See Attachment B (herein incorporated by reference)


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                   ri
                   evidence of a crime;
                   ri contraband, fruits of crime, or other items illegally possessed;
                   iJi property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a pe~son who is unlawfully restrained.

           The search is related to a violation of:
            Code Section                                                               Offense Description
        18 USC 2251, 2252, 2252A                         Sexual Exploitation of Children, Certain Offenses Related to Material Involving the
                                                         Sexual Exploitation of Children, Certain Activities Relating to Material Constituting
                                                         or Containing Child Pornography
          The :;i.pplication is based on these facts:
         See Affidavit (herein incorporated by reference)


            r'lf Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ )is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                 ~t:
Sworn to before me and signed in my presence.


Date:            {j /( ;3 / L{{
                     I         f



City and state: San Diego, California                                               Honorable Karen S. Crawford, U.S. Magistrate Judge·
                                                                                                    Printed name and title
       Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.15 Page 15 of 32




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Michelle E. Hart, being duly sworn, hereby state as follows:
 3                                   INTRODUCTION
 4         1.     I am a Special Agent (SA) with the Federal Bureau of Investigatio
 5   (FBI), and have been so employed since July 2015. I am currently assigned to th
 6   Violent Crimes Squad of the San Diego Field Office, where I primarily investigat
 7   crimes concerning child exploitation and the receipt, possession, production,
 8   advertisement, and transmission of child pornography.
 9         2.     My experience as an FBI Agent has included the investigation of case
1O involving the use of computers and the Internet to commit crimes. I have receive
11   training and gained experience in interviewing and interrogation techniques, arres
12   procedures, search warrant applications, the execution of searches and seizures
13   computer    cnmes,    computer     evidence    identification,   child   pornograph
14   identification, computer evidence seizure and processing, and various other crimina
15   laws and procedures. I have personally participated in the execution of searc
16   warrants involving the search and seizure of computer equipment.
17         3.     I make this affidavit in support of an application by the United State
18   of America for a search warrant for a Black Samsung CDMA-SM-928V Galaxy S
19   Edge+ (Target Phone), as described in Attachment A, currently located the La Mes
20   Police Department Evidence Control Room, 8085 University Ave, La Mesa, C
21   91942, in the Southern District of California, to search for items that constitut
22   evidence, fruits, and instrumentalities of violations of federal criminal law, namely,
23   18 U.S.C. §§ 2251, 2252, and 2252A, as further described in Attachments B.
24         4.     The information set forth in this affidavit is based on my own persona
25   knowledge, knowledge obtained from other individuals during my participation i
26   this investigation, including other law enforcement officers, my review o
27   documents and computer records related to this investigation, communications wit

                                               1
       Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.16 Page 16 of 32




 1   others who have personal knowledge of the events and circumstances describe
 2   herein, and information gained through my training and experience. Because thi
 3   affidavit is submitted for the limited purpose of establishing probable cause ·
 4   support of the application for a search warrant for the Target Phone, it does not se
 5   forth each and every fact that I or others have learned during the course of thi
 6   investigation.
 7                    FACTS IN SUPPORT OF PROBABLE CAUSE
 8         5.      On March 14, 2018, at approximately 4:20 PM, a La Mesa Polic
 9   Department (LMPD) Officer took an initial crime report of possible production o
10   child pornography. The night before the report was taken, MV-1, a five-year old,
11   told her mother that she did not like KARL ROBERT HEUSNER (HEUSNER)
12   because he had "opened her underwear and taken pictures of her 'nene'." MV-1
13   uses the term "nene" to refer to her genitals. At the time of the disclosure, MV-1'
14   father was.listening from around the comer.
15         6.      According to her father, HEUSNER babysits MV-1 about once a mont
16   at his home in La Mesa, California, which was located in the Southern District o
17   California.
18         7.      On March 15, 2018, MV-1 was forensically interviewed at Rad
19   Children's Chadwick Center. The interview was recorded on CCTV and the LMP
20   Detective assigned to the investigation observed the interview from an adjacen
21   viewmg room.
22         8.      During the forensic interview, MV-1 was able to distinguish no
23   knowing the answer to a question asked by the interviewer and was also able t
24   correct the interviewer when she made a verbal mistake. She also agreed to tell th
25   truth to the interviewer and only talk about events that actually happened. MV-1
26   disclosed that HEUSNER "takes off her clothes sometimes" and said tha
27   HEUNSER had taken pictures of her on two different occasions. She explained tha

                                              2
        Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.17 Page 17 of 32




 1   she was in HEUSNER' S bedroom when he took off her clothes. MV-1 explaine
 2   that HEUSNER gave her treats after he was "trying to get a picture of her private.'
 3   MV-1 told him no, but later stated that HEUSNER did not listen and he still took
 4   picture of her privates with his phone. MV-1 described the phone as having a cat o
 5   the back, and stated HEUSNER only has one phone. When the forensic interviewe
 6   asked MV-1 which body part HEUSNER photographed, she placed it in her lap, an
 7   stated, "my nene private." MV-1 stated that HEUSNER took pictures of her privat
 8   on two occasions. She stated that HEUSNER also took a picture of her leg bone an
 9   hand bone. MV-1 stated that HEUSNER did not take a picture of any other of he
10   privates, nor tried to do anything else to her privates.
11         9.     On March 15, 2018, a Superior Court of California Judge authorize
12   the search of HEUSNER'S residence, person, and vehicles. Later that same day
13   LMPD Detectives executed the search warrant at HEUSNER' S residence. Durin
14   the search, the Target Phone, two laptops, a video camera, compact discs, VHS
15   tapes, floppy disks, a tablet, and two hard drives were seized as evidence in th
16   investigation.
17          10.   During the execution of the search warrant, HEUSNER participated i
18   a brief non-custodial interview on scene. HEUSNER claimed that he had not viewe
19   child pornography, taken any pornographic pictures of children, or possessed an
20   child pornography. HEUSNER provided the interviewing Detective with the unloc
21   pattern for the Target Phone . .
22          11.   On March 21, 2018, a Superior Court of California Judge authorize
23   the search of the electronic items seized during the execution of the previous searc
24   warrant. On March 22, 2018 at approximately 3:00 PM, the LMPD Detectiv
25   executed the search warrant at the San Diego Regional Computer Forensic
26   Laboratory (RCFL). Prior to downloading the Target Phone, the LMPD Detectiv
27   initiated a preview of the phone using the unlock pattern HEUSNER had previous!

                                                3
          Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.18 Page 18 of 32




  1    provided to the Detective. In the Google Photos application on the phone, th
  2    Detective observed three images of a nude prepubescent female. In one of th
  3    images, the prepubescent female's face was visible and she was lying back with
  4    shirt on, no clothing below her waist, with her legs spread open and her genitalia i
  5    clearly visible, displayed in a lewd and lascivious manner, to the camera. The L1\1P
  6    Detective recognized the prepubescent female as MV-1. The L1\1PD Detectiv
  7    immediately left the San Diego RCFL and arrested HEUSNER at his residence.
  8    HEUSNER was charged with violation· of California Penal Code (PC) Section
  9    311. l(A) - send/sell obscene matter depicting minor, and 311.1 l(A) - possess/et
 10    obscene matter of minor in sexual act.
 11            12.   On March 23, 2018, the L1\1PD Detective re-accessed the Targe
. 12   Phone and located the three images described above. The L1\1PD Detective too
 13    screenshots of the phone's display to document the images as shown on March 23,
 14    2018.     I have reviewed the images documented by the L1\1PD Detective an
 15    determined they constitute child pornography as defined in 18 U.S.C. § 2256. Th
 16    detective also took a screenshot, which displayed thumbnail images of photos on th
 17    phone. Based on the screenshot, all three photos appear to have been taken o
 18    Saturday, March 3.
 19            13.   On March 28, 2018, the L1\1PD Detective took the Target Phone to
 20    member of the San Diego Internet Crimes Against Children Task Force to have i
 21    examined. The Task Force Officer downloaded the data from the Target Phon
 22    using a Cellebrite device and provided the Target Phone and a disk containing
 23    copy of the Cellebrite results to the L1\1PD Detective.
 24            14.   On April 2, 2018, the LMPD Detective a6cessed the Target Phone t
 25    continue examining it for additional evidence. The L1\1PD Detective enabled WiF
 26    access and connected to a network in order to determine what Google email accoun
 27    was associated witp the Google Photos application folder where the pornographi

                                                 4
       Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.19 Page 19 of 32




 1   images       of    S.A.   were   initially   located.   The     email   address
 2   "sdkaliguy619@gmail.com. The LMPD Detective then placed the Target Phon
 3   back on airplane mode thereby disabling the phone's access to the internet. Whe
 4   the Detective attempted to relocate the pornographic images of the minor victim i
 5   the Google Photos application folder, the photos were no longer present.
 6   preservation letter was sent to Google Inc. on April 3, 2018.
 7         15.         On April 26, 2018, HEUSNER was arrested on a federal complain
 8   charging him with violating 18 U.S.C. § 2251(a), sexual exploitation of children.
 9 · One May 31, 2018, HEUSNER waived indictment and was charged in a one-coun
10   information with violating 18 U.S.C. § 2251(a), 18CR2658-BTM.
11         16. On May 18, 2018, a federal search warrant was served on Google LL
12   for all subscriber and/or user information, all electronic mail, images, message,
13   histories, buddy lists, profiles, address books, chat logs, methods of payment
14   detailed billing records, Internet Protocol (IP) logs, transactional data and any othe
15   files associated with the email account sdkailguy619@gmail.com from March 1,
16   201 7 to the present.
17          17.        On May 21, 2018, Google LLC responded to the search warrant an
18   provided account information and content associated with email accoun
19   sdkaliguy619@gmail.com.
20          18.        On May 24, 2018, I reviewed the Google search warrant return an
21   located the three images described above. Based on the file names, the image
22   appear to have_ been taken on March 3, 2018.
23          19.        Based on my training and experience, I know that the San Dieg
24   Regional Computer Forensics Laboratory (RCFL) makes highly trained digita
25   forensic examiners available to support federal, state, and local investigations in th
26   San Diego area for impartial and objective analysis of digital evidence.
27
                                                  5
       Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.20 Page 20 of 32




 1         20.   In conversations with other Agents and RCFL experts, I have been tol
 2   that the RCFL has additional tools beyond Cellebrite, which would likely identi
 3   and extract additional information stored on the Target Phone.         Although th
 4   original forensic analysis using Cellebrite provided relevant investigative material,
 5   RCFL experts have informed me that a Cellebrite search alone does not provide a
 6   in-depth analysis of all of the information forensically available from the Targe
 7   Phone. For example, Cellebrite may not capture all of the items deleted from
 8   phone. Data deleted from phones has the potential to be recovered upon deepe
 9   .examination by trained forensic experts. Deleted data, in many instances, remain
10   in the phone's storage, waiting to be overwritten by new data being stored to th
11   device.
12         21.    Based on the aforementioned facts set forth in this affidavit, it i
13   believed that the Target Phone contains evidence that the user produced, possessed,
14   and eventually deleted pornographic images of the minor victim. I am therefor
15   requesting a warrant, so an RCFL expert or other trained law enforcement agent ca
16   forensically examine the Target Phone for evidence, fruits and instrumentalities,
17   both present and deleted, as further described in Attachment B.
18                     CHARACTERISTICS OF INDIVIDUALS WHO
19                         SEXUALLYEXPLOITCHILDREN
20         22.    As a result of my training and experience in child sexual exploitatio
21   and child pornography investigations, and the training and experience of other la
22   enforcement officers with whom I have had discussions, there are certai
23   characteristics common to individuals involved in the sexual exploitation o
24   children:
25                a.     Individuals who sexually· exploit children may receive sexua
26   gratification, stimulation, and satisfaction from contact with children; or fro
27   fantasies they may have viewing children engaged in sexual activity or in sexuall

                                              6
        Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.21 Page 21 of 32




 1   suggestive poses, such as in person, in photographs, or other visual media; or fro
 2   literature describing such activity.
 3                b.     Individuals who sexually exploit children may collect sexuall
 4   explicit or suggestive materials and oftentimes use these materials for their o
 5   sexual arousal and gratification. Furthermore, they may use these materials to lowe
 6   the inhibitions of children they are attempting to seduce, to arouse the selected chil
 7   partner, or to demonstrate the desired sexual acts. Many of these communication
 8   are done online via email or instant messaging.
 9                c.     Individuals who sexually exploit children almost always posses
10   and maintain their "hard copies" of child pornographic material and other images o
11   children used in their sexual exploitation, that is, their pictures, films, videos,
12   correspondence, mailing lists, etc., in the privacy and security of their home or secur
13   online accounts. These individuals typically retain this information for many years.
14                d.     Likewise, individuals who sexually exploit children ofte
15   maintain their child pornography, other images of children, and discussions abou
16   the sexual exploitation of children in a safe, secure and private environment, such a
17   an online account, computer, cellular phone, or in their residence. These collection
18   are often maintained for several years and are kept accessible, to enable the collecto
19   to view this material, which.is valued highly.
20                e.     Individuals who sexually exploit children often correspond wi
21   and/or meet others to share information and materials; are rarely able to completel
22   destroy correspondence from other child pornography distributors/collectors;
23   conceal correspondence as they do their sexually explicit material; and ofte
24   maintain lists of names, addresses, and telephone numbers of individuals with who
25   they have been in contact and who share the same interests in child pornography o
26   the sexual exploitation of children.
27

                                                7
        Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.22 Page 22 of 32




 1                    f.    Individuals who sexually exploit children prefer not to b
 2   without their child pornography and other images of children for any prolonged tim
 3   period. Storage of this content in email accounts or cloud-based storage account
 4   gives the offender the ability to access it from any computer.
 5                    g.    Oftentimes, individuals who sexually exploit children wil
 6   download and store images and communications of children they know or wit
 7   whom they have communicated.                These images many not necessarily b
 8   pornographic or obscene in nature, however they are often used for their own sexua
 9   gratification.
10          23.       Email and social media users, to include individuals who sexuall
11   exploit children, often save online messages for extended periods of time. Thi
12   information is usually saved automatically for the convenience of users. During th
13   course of my investigative duties, I have reviewed dozens of email and social medi
14   accounts, many of which contain messages that date back to the creation of th
15   account.     Furthermore, online users communicating with other like-minde
16   individuals often save messages so they can keep track of communications and easil
17   re-contact each other.
18          24.       Based on the foregoing information, there is reason to believe evidenc
19   and instrumentalities pertaining to violations of federal criminal law, namely, 1
20   U.S.C. §§ 2251, 2252, and 2252A, by HEUSNER exists on the Target Phone.
21   PROCEDURES FOR ELECTRONICALLY STORED INFORMATION ON
22                                        CELL PHONES
23          25.       It is not possible to determine the nature and types of services to whic
24   the device is subscribed and the nature of the data stored on the device until on
25   accesses the device. Cellular devices today can be simple cellular telephones an
26   text message devices, can include cameras, can serve as personal digital assistant
21   and have functions such as calendars and full address books can be mini-computet

                                                   8
        Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.23 Page 23 of 32




 1   allowing for electronic mail services, web services, and rudimentary wor
2    processing. An increasing number of cellular service providers now allow for thei
3    subscribers to access their device over the internet and remotely destroy all of th
4    data contained in the device. For that reason, the device may only be powered in
5    secure environment or, if possible, started in "flight mode" which disables access t
6    the network. Unlike typical computers, many cellular telephones do not have har
7    drives or hard drive equivalents and store information in volatile memory within th
 8   device or in memory cards inserted into the device. Current technology provide
9    some solutions for acquiring some of the data stored in some cellular telephon
1O models using forensic hardware and software.              Even if some of the store
11   information on the device may be acquired forensically, not all of the data subject t
12   seizure may be so acquired. For devices that are not subject to forensic dat
13   acquisition or that have potentially relevant data stored that is not subject to sue
14   acquisition, the examiner must inspect the device manually and record the proces
15   and the results using digital photography. This process is time intensive and ma
16   take weeks or longer.
17         26.    Following the issuance of this warrant, I will collect the Target Phon
18   and subject it to analysis. All forensic analysis of the data contained within th
19   telephone and its memory cards will employ search protocols directed exclusive!
20   to the identification and extraction of data within the scope of this warrant.
21         27.    Based on the fore,going, identifying and extracting data subject t
22   seizure pursuant to this warrant may require a range of data analysis techniques,
23   including manual review, and consequently, may take weeks or months.              Th
24   personnel conducting the identification and extraction of data will complete th
25   analysis within ninety (90) days, abs.ent further application to this court.
26
27

                                                9
       Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.24 Page 24 of 32




 1                  GENUINE RISK OF DESTRUCTION OF DATA
 2         28.    Based upon my experience and training, and the experience and trainin
 3   of other agents with whom I have communicated, electronically stored data can b
 4   permanently deleted or modified by users possessing basic computer skills. In thi
 5   case, only if the subjects receive advance warning of the execution of this warrant,
 6   will there be a genuine risk of destruction of evidence.
 7                      PRIOR ATTEMPTS TO OBTAIN DATA
 8         29.    Other than as described above, the United States has not attempted t
 9   obtain this data by other means.
10                                      CONCLUSION
11         30.    Based on the foregoing, I believe there is probable cause to believ
12   items that constitute evidence and instrumentalities of violations of federal crimina
13   law, namely, 18 U.S.C. §§ 2251, 2252, and 2252A, as described in Attachment B
14   will be found at the properties to be searched, as provided in Attachment A.
15
16
17
18
                                                    ~AL
                                                    MiCeiJ;E~art
                                                    Special Agent
19                                                  Federal Bureau of Investigation


                                               /J',~ /k-
20
     Subscribed and sworn before me this               day of June, 2018.
21
22
23
24
25                                          United States Magistrate Judge
26
27

                                               10
Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.25 Page 25 of 32




                          ATTACHMENT A

           DESCRIPTION OF ITEM TO BE SEARCHED


The item to be searched is a Black Samsung CDMA-SM-928V Galaxy S6
Edge+ located at the La Mesa Police Department Evidence Control Room,
8085 University Ave, La Mesa, CA 91942, in the Southern District of
California.
   Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.26 Page 26 of 32




                                ATTACHMENT B

                        LIST OF ITEMS TO BE SEIZED
      Authorization is sought to search for and seize evidence that relates to the
violations of 18 U.S.C. §§ 2251, 2252, and 2252A. The search of the Target Phone
will be conducted in accordance with the "Procedures for Electronically Stored
Information" provided in the affidavit submitted in support of this warrant. This
authorization includes the search of electronic data to include deleted data, remnant
data, and slack space, including evidence reflecting use, dominion and control of the
device such as communications, records, or data including but not limited to emails,
text messages, photographs, audio files, videos, or location data:
      a.     tending to indicate efforts to produce, send/distribute, receive or
possess child pornography as defined by 18 U.S.C. § 2256;
      b.     tending to identify other facilities, storage devices, or services-such as
email addresses, IP addresses, phone numbers-that may contain electronic evidence
tending to produce, send/distribute, receive or possess child pornography as defined
by 18 U.S.C. § 2256;
      c.     tending to identify co-conspirators, criminal associates, or others
involved in producing, sending/distributing, rece1v1ng or possessing child
pornography as defined by 18 U.S.C. § 2256;
      d.     tending to identify the user of, or persons with control over or access to
the Target Phone; or
      e.     tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data above.
                 Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.27 Page 27 of 32

                                                       ·NOT FOR PUBLIC VIEW
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                             forthe
                                                               Southern District of California

                  ln the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )       Case No.
        Black Samsung CDMA-SM-928V Galaxy S6 Edge+                              )
                                                                                )
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Southern            District of               California
(identifj; the person or describe the property to be searched and give its location):

      See Attachment A (herein incorporated by reference)




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifj; the person or describe the property to be seized):
    See Attachment B (herein incorporated by reference)




         YOU ARE COMMANDED to execute this warrant on or before                 (} Z,1              J /J t.)'
                                                                                                         (not to exceed 14 days)
       0 in the daytime 6:00 a.m. to 10:00 p.in. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                  Honorable Karen S. Crawford
                                                                                                     (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose.
property, will be searched or seized (check the appropriate box)
     0 for _ _ days (not to exceed 30) 0 until, the facts justifying, the later spec,~.....4"""'<----1----:eO---\,------


Date and time issued:


City and state:              San Diego, California                                        Honorable Karen S. Crawford, U.S. Magistrate Judge
                                                                                                           Printed name and title
                Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.28 Page 28 of 32


AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer's signature


                                                                                           Printed name and title
Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.29 Page 29 of 32




                          ATTACHMENT A

           DESCRIPTION OF ITEM TO BE SEARCHED


The item to be searched is a Black Samsung CDMA-SM-928V Galaxy S6
Edge+ located at the La Mesa Police Department Evidence Control Room,
8085 University Ave, La Mesa, CA 91942, in the Southern District of
California.
  Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.30 Page 30 of 32




                                ATTACHMENT B

                        LIST OF ITEMS TO BE SEIZED
      Authorization is sought to search for and seize evidence that relates to the
violations of 18 U.S.C. §§ 2251, 2252, and2252A. The search of the Target Phone
will be conducted in accordance with the "Procedures for Electronically Stored
Information" provided in the affidavit submitted in support of this warrant. This
authorization includes the search of electronic data to include deleted data, remnant
data, and slack space, including evidence reflecting use, dominion and control of the
device such as communications, records, or data including but not limited to emails,
text messages, photographs, audio files, videos, or location data:
      a.     tending to indicate efforts to produce, send/distribute, receive or
possess child pornography as defined by 18 U.S.C. § 2256;
      b.     tending to identify other facilities, storage devices, or services-such as
email addresses, IP addresses, phone numbers-that may contain electronic evidence
tending to produce, send/distribute, receive or possess child pornography as defined
by 18 U.S.C. § 2256;
      c.     tending to identify co-conspirators, criminal associates, or others
involved in producing, sending/distributing, rece1vmg or possessing child
pornography as defmed by 18 U.S.C. § 2256;
      d.     tending to identify the user of, or persons with control over or access to
the Target Phone; or
      e.     tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data above.
Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.31 Page 31 of 32




                          ATTACHMENT A

           DESCRIPTION OF ITEM TO BE SEARCHED


The item to be searched is a Black Samsung CDMA-SM-928V Galaxy S6
Edge+ located at the San Diego Regional Computer Forensics Laboratory
(RCFL), 10385 Vista Sorrento Parkway, San Diego, CA 92121, in the
Southern District of California.
   Case 3:19-mj-00252-LL Document 1 Filed 01/18/19 PageID.32 Page 32 of 32




                                ATTACHMENT B

                        LIST OF ITEMS TO BE SEIZED
      Authorization is sought to search for and seize evidence that relates to the
violations of 18 U.S.C. §§ 2251, 2252, and 2252A. The search of the Target Phone
will be conducted in accordance with the "Procedures for Electronically Stored
Information" provided in the affidavit submitted in support of this warrant. This
authorization includes the search of electronic data to include deleted data, remnant
data, and slack space, including evidence reflecting use, dominion and control of the
device such as communications, records, or data including but not limited to emails,
text messages, photographs, audio files, videos, or location data:
      a.     tending to indicate efforts to produce, send/distribute, receive or
possess child pornography as defined by 18 U.S.C. § 2256;
      b.     tending to identify other facilities, storage devices, or services-such as
email addresses, IP addresses, phone numbers-that may contain electronic evidence
tending to produce, send/distribute, receive or possess child pornography as defined
by 18 u.s.c. § 2256;
      c.     tending to identify co-conspirators, criminal associates, or others
involved in producing, sending/distributing, rece1vmg or possessing child
pornography as defined by 18 U.S.C. § 2256;
      d.     tending to identify the user of, or persons with control over or access to
the Target Phone; or
      e.     tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or data above.
